Citation Nr: 0903374	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a left thoracotomy 
with pleuritis.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for fungus of the 
toenails.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1966 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA), Medical and Regional Office Center 
(RO), in Wichita, Kansas.  The RO, in pertinent part, had 
continued a 10 percent disability rating for the service-
connected postoperative residuals of a left thoracotomy with 
pleuritis; denied the claims of service connection for flat 
feet and fungus of the toe nails; and granted the claim of 
service connection for PTSD, assigning a 10 percent 
disability rating, effective as of March 22, 1999.  The 
veteran expressed disagreement with the denials and with the 
assigned initial disability rating for the service-connected 
PTSD, and perfected a substantive appeal.

During the pendency of this appeal, in a Supplemental 
Statement of the Case dated in August 2004, the RO determined 
that the veteran's service-connected PTSD warranted an 
initial 50 percent disability rating, effective as of March 
22, 1999.  However, applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn the appeal as to the 
issue of a disability rating greater than assigned, and the 
issue therefore remains in appellate status.

Jurisdiction of this matter has been subsequently transferred 
to that of the RO located in Oakland, California.

In June 2006, the veteran testified at a personal hearing 
over which one of the undersigned Veterans Law Judges of the 
Board presided while at the RO in Oakland, California.  
Unfortunately, the transcript of that hearing did not contain 
substantial portions of the veteran's hearing testimony.  
Therefore, in August 2007, this matter was remanded by the 
Board so that the veteran could be scheduled for an 
additional hearing before a Veterans Law Judge of the Board.

In June 2008, the veteran testified at a second hearing over 
which one of the undersigned Veterans Law Judges of the Board 
presided while at the RO in Oakland, California.  A 
transcript of the hearing has been associated with the 
veteran's claims file.  The case is now returned to the Board 
for appellate review.

The issues of entitlement to an increased disability rating 
for postoperative residuals of a left thoracotomy with 
pleuritis, service connection for flat feet, and service 
connection for fungus of the toenails are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's chronic, severe, PTSD is manifested by total 
occupational and nearly total social impairment.





CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for service-connected PTSD have been met for the entire 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants an increased 
disability rating for the service-connected PTSD.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Initial Disability Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). There is a distinction 
between an appeal of an original or initial rating and a 
claim for an increased rating, and this distinction is 
important with regard to determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
For example, the rule articulated in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) - that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings - does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126. Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

In the present case, the veteran's service-connected PTSD is 
currently rated as 50 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  A 50 percent 
disability rating is warranted when occupational and social 
impairment is found with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The evidence in this case includes a VA examination report 
dated in June 1999 wherein the veteran reported multiple 
symptoms of re-experiencing his time in service through 
recollections, dreams, and nightmares.  He described 
avoidance, numbing, and symptoms of hyperarousal.  He also 
endorsed mood swings with periods of prolonged depression and 
intermittent swings into feelings of elation and excessive 
spending.  Mental status examination revealed that the 
veteran was casually dressed and cooperative.  His voice was 
somewhat tremulous during the discussions about his military 
experiences.  Affect was somewhat labile, from appropriate 
smiles to teary-eyed recollections.  Mood was described as up 
and down.  Thought content was notable for grandiose ideas 
and ideas of reference.  He had feelings that he possessed 
special powers to predict the future.  He endorsed only 
moderate depressive symptoms.  The diagnosis was PTSD, 
psychotic disorder not otherwise specified, and depressive 
disorder not otherwise specified.  A GAF of 45 was assigned.

Medical treatment records from the San Francisco Vet Center 
dated from June 1999 to June 2001 show that the veteran's 
PTSD symptoms, standing alone, were said to be severely 
disabling.  Treatment was said result in no significant 
improvement in his PTSD symptomatology.  A Clinician 
Administered PTSD Scale (CAPS) global rating revealed that 
the veteran was severely limited in his social functioning 
because he did not trust people whom he believed would tend 
to take advantage of him and victimize him.  He would not 
feel right about his past behaviors and preferred to avoid 
situations where his past might have come up.  He would be 
haunted by what he had done and did not want to subject 
himself to the responses he would encounter if his past was 
to become known by others.  As a result, he had no close 
personal friends and only maintained minimal contact with his 
family.

The veteran was also said to be severely limited in his 
occupational functioning and had only worked 12 out of 24 
years since his discharge from service.  He had difficulty 
interacting with people whom he believed were always trying 
to tell him what to do.  He had problems trying to be perfect 
on the job which was similar to when he was in Vietnam and 
had been trying to be perfect by saving everyone's life.  His 
longest time on one job was six years which he had to 
terminate after being incarcerated for inappropriate behavior 
with his daughter.  He reported his normal time on a job was 
usually six months.  He had to quit his most recent job after 
one year due to safety concerns as a result of his physical 
injuries.  The examiner added that the veteran may have had 
latent psychosis specific to his combat exposure and that 
this condition was exacerbated by his chronic substance abuse 
patterns that began while in service.  Although his psychotic 
features were controlled by medication, there had not been 
any significant improvement in his PTSD symptoms which 
remained in an acute phase and could be readily triggered by 
numerous social and environmental stimuli.  The examiner 
opined that the psychotic features were like the ubiquitous 
fog that would hide his PTSD.  The examiner concluded that 
the veteran's overall global functioning was limited, even 
with effort, including not being able to work in a stable and 
meaningful work environment.

A VA PTSD examination report dated in March 2002 shows that 
the veteran's symptoms were the result of the amount of 
killing he had to perform during his period of service in 
Vietnam.  He was said to have begun abusing alcohol and drugs 
in Vietnam as a way to try to deal with his horror and 
feelings of hyperarousal in response to the carnage.  There 
were reports of psychotic-like experiences, including 
grandiose delusions, ideas of reference, and feelings that he 
could predict the future.  The veteran was said to have been 
on Lithium for several years but had not been on it for the 
preceding year, and to the extent that he had psychotic-like 
experiences at the time, they did not appear to be a major 
part of his dysfunction.  Similarly his substance abuse had 
ceased in the last three and a half years, and did not appear 
to be part of the clinical picture.  He was said to be taking 
medication for his depression, panic attacks, and 
claustrophobia that he would experience when around crowds.  
He would try to stay away from people in crowds, and his 
panic in response to crowds was an example of his extreme 
hypervigilance which he learned in service.  He had a strong 
startle response.  His sleep was disturbed in that he would 
only sleep about four hours a night despite medication to 
help him sleep.  His combat nightmares would vary from once a 
week to three times a week, depending on triggers which he 
tried to avoid.  Loud noises and sirens were particular 
triggers that would frighten him and trigger intrusive 
thoughts and often nightmares the next night.  The intrusive 
thoughts would lead to his being angry and frightened.  He 
would take walks to calm himself and was generally socially 
isolated as a part of his strategy to avoid reminders.  
Substance abuse was a major part of his attempts to numb and 
calm himself, but he had been able to refrain from that for 
the last three years.  He continued to be irritable, costing 
him several jobs. He was unable to be around people and 
unable to tolerate the stressors of interpersonal relations 
at work.  He last worked as a shipping and receiving clerk in 
1998.

The veteran was said to reside in a residence hotel run by a 
community mental health agency in San Francisco.  He was 
married in 1973 and divorced in 1980.  He had a 28 year old 
daughter and a son who died in a motorcycle accident in 1996.  
His work history was marked by frequent job changes because 
of outbursts of anger.  He had a history of polysubstance 
abuse beginning in service, but had been clean and sober for 
over three years.  Mental status examination revealed that he 
was neatly and casually dressed.  His speech was fluent, and 
his thinking was linear and logical.  There were no 
manifestations of psychotic thinking, although he described 
what he thought of as parapsychological experiences.  They 
appeared not to have an effect on his daily functioning.  His 
mood was mildly depressed.  His affect was mildly restricted.  
He was oriented in all four spheres.  Memory, insight and 
judgment were unimpaired.  He denied suicidal and homicidal 
ideation.  The diagnosis was PTSD; polysubstance dependence, 
in remission, secondary to PTSD; and psychotic disorder, not 
otherwise specified, secondary to PTSD.  A GAF of 43 was 
assigned.  

A private psychological consultation report from T. 
Adelstein, Ph.D., dated in July 2005, shows that the veteran 
was said to be divorced and living alone, deriving all his 
income from VA and from the Social Security Administration.  
The veteran was said not to have worked since 1999.  He also 
had not had any involvement with the criminal justice system 
since that time.  The veteran reported having continued 
nightmares of fighting and combat, flying in helicopters, and 
being shot at.  He would often have great difficulty falling 
asleep and staying asleep; and would occasionally experience 
episodes in which he would sleep too much, sometimes up to 17 
hours per day.  He continued to experience hypervigilance and 
an exaggerated startle reaction.  When he would hear sirens 
from police cars or fire trucks, he would become fearful and 
feel the urge to run off.  He described being agitated and 
irritable during the day.  He was easily aggravated and had 
difficulty refraining from arguments and altercations.  He 
stated that when dealing with other individuals, even for 
minor infractions in civil society, he would "jump in their 
face."  Because he was so easily irritated, he would try to 
avoid doing his grocery shopping when others would be off 
from work.  Instead, he tended to time his outings from his 
apartment from about 10 a.m. to noon, when he believed he 
would be least likely to encounter other people.  However, 
this would only add to his sense of isolation.

He would attend weekly PTSD groups at the Bakersfield VA, and 
would see a psychiatrist approximately every 90 days for 
medication management.  In essence, his only relationships 
were with care givers, except that he would speak by 
telephone with his adult daughter approximately twice per 
month, and with a younger sister approximately once per 
month.  He had no friends.  When at home, he would drink 
several beers per day, most likely in an attempt to quell his 
PTSD symptoms and to dull the physical pain he would 
experience.  His drinking was said to be of concern, 
particularly because he stated he had been able to remain 
abstinent from the use of alcohol for five years in the 
recent past.  He was urged to discontinue drinking 
altogether, and to ask his psychiatrist to re-evaluate his 
anti-depressant medication.

He was said to have reported promptly for all of his recent 
clinical interviews and testing sessions.  However, his 
hygiene was below average, and his clothing was rumpled and 
in need of cleaning.  Psychological testing revealed severe 
PTSD, a severe level of depression, and a profile indicative 
of an individual with high levels of anxiety and depression, 
with elevations consistent with other patients who were 
vaguely apprehensive or phobic, or typically tense, 
indecisive, restless, and who complained of a variety of 
physical discomforts.  Individuals with similar profiles were 
said to have persistent periods of fatigue and weakness, 
labile affectivity, were frequently irritable, and displayed 
erratic moodiness.  They reported being easily frustrated and 
explosive, and having a discontented self-image, feeling 
misunderstood and demeaned by others, or generally 
pessimistic, disgruntled and disillusioned by life.

The examiner concluded that the veteran's profile was 
consistent with a diagnosis of chronic, severe, PTSD.  He had 
chronic suicidal ideation and low mood states, with near-
continuous panic, poor impulse control, and pronounced 
irritability.  He was able to maintain activities of daily 
living, but he had great difficulty adapting to stressful 
circumstances, or even to normal circumstances; thus, he 
would avoid contact with others.  He was unable to work, 
owing to the severity of his PTSD.  The examiner opined that 
his occupational impairment was total and his social 
impairment was all but total.  The diagnosis was chronic, 
severe, PTSD; chronic, moderate, major depressive disorder; 
and alcohol abuse.  A current GAF of 43 was assigned, with 
the highest over the preceding year also being 43.

A VA medical record dated in June 2008 shows that the veteran 
was said to have been a patient since 2003.  He was being 
treated for symptoms associated with PTSD, to include with 
medication and group therapy.  His GAF was said to be 40.

During his June 2008 Travel Board hearing, the veteran 
reported experiencing continued recurring nightmares, 
disturbance of sleep pattern, increased startle response, 
panic attacks, and isolation.  He described that he had no 
friends and would avoid being around other people.  He 
indicated that he would have suicidal ideations and felt very 
angry.  He added that he had not been able to work since 
1999.

As indicated above, the veteran's PTSD is currently rated as 
50 percent disabling  under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  After a review of the evidence, the Board finds 
that overall the veteran's disability picture more nearly 
approximates the criteria for a 100 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.21.  The evidence supports a 
finding that the veteran's service-connected PTSD has for the 
entire period of initial rating claim manifested 
symptomatology that more nearly approximates total 
occupational and social impairment with deficiencies in most 
areas, as required for a 100 percent disability rating under 
Diagnostic Code 9411.

The evidence of record shows that the veteran experiences 
significant social impairment due to depression, social 
isolation, nightmares, anxiety, chronic sleep problems, and 
suicidal ideations.  The evidence of record shows that the 
veteran has not worked for a number of years.  He avoids 
contact with others, has difficulty with anxiety, anger 
management, depression, and has reported suicidal ideations. 
The competent medical evidence of record has demonstrated GAF 
codes which have consistently ranged from 40 to 45, which is 
indicative of serious symptoms and serious impairment in 
social and occupational functioning to exhibiting some 
impairment in reality testing or communication or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Moreover, in his July 
2005 examination report, Dr. Adelstein concluded that the 
veteran was unable to work, owing to the severity of his 
PTSD, and that his occupational impairment was total and his 
social impairment was all but total.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 100 percent 
disability rating.  As noted above, this is an initial rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD symptomatology 
warranted a staged rating. 


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for postoperative 
residuals of a left thoracotomy with pleuritis, service 
connection for flat feet, and service connection for fungus 
of the toenails.   Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159 (2008).

The veteran is currently service connected for postoperative 
residuals of a left thoracotomy with pleuritis which is rated 
as 10 percent disabling by analogy to Diagnostic Code 6844, 
which provides the rating criteria for post-surgical 
residuals of a lobectomy or pneumonectomy.  Such disabilities 
are rated under the provisions of the General Rating Formula 
for Restrictive Lung Disease.  The veteran underwent a VA 
respiratory examination in March 2002, wherein the diagnosis 
was  history of left thoracotomy, exploratory left 
thoracotomy in 1974, with residual discomfort and a scar.  
The veteran was found to have no symptoms of cough or 
shortness of breath, but considerable discomfort in the area 
of the anterior chest and around the scar was noted.  In 
various correspondence to the Board, as well as during his 
June 2008 Travel Board hearing, the veteran asserted that he 
experiences considerable pain and muscle spasms in the area 
of the residual scar from the 1974 left thoracotomy.  The 
veteran may be rated separately for the manifestations of any 
residual scarring or muscle injury in the affected area.  
However, sufficient findings have not been provided so as to 
separately rate the veteran for potential residual scarring 
or muscle injury in the affected area.  As such, the Board 
finds that, on remand, the veteran be afforded a VA 
examination so as the ascertain the precise nature and extent 
of the residuals of the service-connected postoperative 
residuals of a left thoracotomy with pleuritis.  Assistance 
by VA includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

As to the issue of service connection for fungus of the 
toenails, the veteran's service treatment records show that 
the veteran was treated for a fungal infection of the left 
foot in April 1972.  A VA examination report dated in June 
1999 shows that the veteran's toenails were discolored and 
dystrophic, indicating onychomycosis.  The diagnosis was 
onychomycosis.  The examiner, however, did not opine as to 
whether the currently diagnosed onychomycosis was 
etiologically related to the inservice fungal infection of 
the left foot.  During his June 2008 Travel Board hearing, 
the veteran described being treated for toe nail fungus in 
service and experiencing symptoms associated thereto ever 
since.  The Courts have held that skin disorders may be by 
their very nature subject to remission and recurrence.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  As such, the 
Board finds that an opinion should be obtained to determine 
whether it is likely that the veteran's current onychomycosis 
is a recurrence of the fungal infection for which the veteran 
was treated during his period of active service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of service connection for flat feet, 
the veteran's service treatment records show that at the time 
of his entrance into service, clinical evaluation of the feet 
was normal.  Moreover, in the report of medical history 
completed dated in November 1966, the veteran indicated that 
he had never had foot trouble or bone, joint, or other 
deformity.  Thereafter, a service treatment record dated in 
May 1967 shows that the veteran was diagnosed with plantar 
fasciitis, secondary to pes planus.  A VA examination report 
dated in June 1999 shows that the veteran had a loss of 
longitudinal arch mainly of the great toe, indicating pes 
planus.  He also had a tendency towards hallux valgus of the 
great toe, showing hammer toes on toes two to five on both 
feet.  The diagnosis was pes planus, mild hallux valgus, and 
bilateral hammer toes.  The examiner, however, did not 
indicate whether the veteran's current pes planus was 
congenital in nature, or whether it was first manifested 
during service.  During his June 2008 Travel Board hearing, 
the veteran described initially being in jump school during 
his period of active service, but that he was transferred to 
an infantry unit upon discovering that he had flat feet.  He 
added that he had gone to the podiatry clinic where he was 
fitted with arch supports.  He indicated having symptoms 
associated with his flat feet on a daily basis ever since.  
As such, the Board finds that an opinion should be obtained 
to determine whether it is likely that the veteran's current 
pes planus is congenital in nature; if so, whether it was 
aggravated beyond the natural progression of the disease in 
service; and if it is not congenital in nature, whether it is 
etiologically related to the plantar fasciitis secondary to 
pes planus diagnosed in service.  See McLendon, 20 Vet. App. 
at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any manifestations of the 
residuals of the service-connected 
postoperative residuals of a left 
thoracotomy with pleuritis.  The claims 
file should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be conducted.  

The examiner should identify all pathology 
found to be present.  All necessary tests, 
to include a pulmonary function test, 
should be conducted in conjunction with 
the examination.  The pulmonary function 
test should contain the full range of 
results, including FEV- 1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption.  It 
should also be indicated whether the 
veteran exhibits associated pain, 
numbness, muscle spasms, or other 
neurological manifestations associated 
with the thoracotomy.

The examiner should describe the 
manifestations of the veteran's residual 
scar in accordance with all pertinent 
rating criteria for evaluation of the 
condition.  The examiner should 
specifically address whether there is 
visible or palpable tissue loss, or gross 
distortion.  The examiner should also 
provide a measurement of the length and 
width of the scar as well as the area of 
the scar in terms of square inches.  The 
examiner should indicate whether any such 
scar is elevated or depressed on 
palpation; adherent to the underlying 
tissue; hyper- or hypo-pigmented; 
manifested by abnormal skin texture; 
indurated or inflexible; or result in loss 
of underlying soft tissue.  The examiner 
should specify whether the scar is 
superficial, unstable, and painful on 
examination.  The examiner should indicate 
whether the scar causes limitation of 
motion of the affected part, and if so, 
should specify the degree of limitation.  
Unretouched color photographs of the scar 
should be taken and associated with the 
claims file.  A complete rationale for any 
opinion expressed should be provided in a 
legible report.

2.  The RO/AMC shall schedule the veteran 
for a VA skin disorders examination so as 
to assess the current extent, nature, and 
etiology of his asserted fungus of the 
toenails.  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with conducting the examination. Any 
studies deemed necessary should be 
performed.

The examiner is requested to opine as to 
whether the veteran currently has any 
fungus of the toenails, and if so, whether 
any such diagnosed disability is 
etiologically related his period of active 
service.  If such a determination is not 
possible without resort to speculation, 
the examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The RO/AMC shall schedule the veteran 
for a VA orthopedic examination so as to 
assess the current extent, nature, and 
etiology of his asserted pes planus.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with 
conducting the examination. Any studies 
deemed necessary should be performed.

The examiner is requested to opine as to 
whether the veteran currently has pes 
planus, and if so, whether the pes planus 
is congenital in nature.  If it is 
congenital in nature, the examiner is 
asked to opine as to whether it was 
aggravated beyond the natural progression 
of the disease in service.  If it is not 
congenital in nature, the examiner is 
asked to opine as to whether the disorder 
is etiologically related to his period of 
active service, to include the inservice 
finding of plantar fasciitis, secondary to 
pes planus.  If such a determination is 
not possible without resort to 
speculation, the examiner should so state.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, to include 
obtaining an additional medical 
examination of the veteran, such must be 
undertaken prior to further claim 
adjudication.

5.  The RO/AMC must readjudicate the 
veteran's claims.  If any benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
             STEVEN D. REISS                                        
JOHN ORMOND
	       Acting Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


